Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 22, 1996, which ruled that claimant was ineligible to receive unemployment insurance benefits for failure to file a valid original claim.
Claimant was employed as a teacher at a private Orthodox Jewish elementary school. After the program was terminated, claimant was found to be ineligible for unemployment insurance benefits pursuant to Labor Law § 563 (2) (c), which provides an exclusion from benefits for any “person employed at a place of religious worship * * * for the performance of duties of a religious nature”. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s ruling. Although claimant’s duties included the presentation of secular information to her students, she also led the class in the recitation of daily prayers, introduced them to the Hebrew alphabet and provided instruction regarding religious holidays and traditions (see, Matter of Hollis Hills Jewish Ctr. [Roberts], 92 AD2d 1039; compare, Matter of Vecchio [Long Is. Lutheran High School—Hartnett], 176 AD2d 1100). While claimant asserted that her job was devoid of religious teachings, this merely presented an issue of credibility for resolution by the Board (see generally, Matter of Dorn [Marist Coll.—Hudacs], 193 AD2d 1031, 1032).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.